DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Election/Restrictions
Applicant’s amendment filed November 9, 2022, amending claims 1 and 5 and cancelling claim 4 is acknowledged.  Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
Accordingly, claims 1-3 and 5-8 and species of TEV protease and corresponding cleavage site, and SpCas9 RNA-binding subdomain are under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.  Applicant's amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Drawings
The drawings are objected to because in the partial views of 2a, 2b, 3b, 3c, 4a, 4b, 6a, 6b, 6c, 7a, 7c and 8a, which appear on several sheets, have not been identified by the same number followed by a capital letter. 37 C.F.R. 1.84(u)(1) requires that “partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” See MPEP 608.02.   For instance, Figure 2(a)(i) and Figure 2(a)(ii), should be identified by Fig 2A and Fig 2B.   Subsequently, figure 2(b)(i) through Figure 2(b)(iii) should be identified by Fig 2C, Fig 2D and Fig 2E, and so forth.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments - Drawings
Applicants argue that amendments to the drawings address the objections in the previous office action (pages 2-3).  However, the drawings still contain partial views that are not labeled in accordance with 37 C.F.R. 1.84(u)(1), which was pointed out in the previous office action.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by amendment.

Claim 5 recites “The exogenous extracellular sensor of claim 1, wherein the intracellular domain is immediately adjacent to the protease cleavage site such that there is no intracellular spacer there between”.  However, claim 1 has been amended to require an intracellular spacer of 1-6 amino acids.  The specification indicates that an intracellular spacer if present, exists between the transmembrane domain and the protease cleavage site ([0065]).  Claim 5 requires that there is no spacer between the transmembrane domain and protease cleavage site.  Therefore claim 5 fails to include all the limitations of claim 1 from which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Daringer (Daringer et al., ACS Synthetic Biology (2014), 3: 892-902; of record) in view of Mali1 (Mali et al., Nature Biotechnology (2013), 31(9): 833-838, and Supplemental Material; of record).  This is a partially modified rejection as necessitated by the amendment to claim 1, which now includes limitations of cancelled claim 4.

Regarding claim 1, the specification does not define an “intracellular spacer” except that, if present, it exists between the transmembrane domain and the protease cleavage site ([0065]).  

Regarding claims 1-2 and 5, Daringer teaches a "Modular extracellular sensor architecture (MESA) design concept" which includes a protein with a) an ectodomain (i.e., a ligand binding domain), b) a transmembrane domain, d) a protease cleavage site and e) a transcription factor (i.e., a transcriptional regulatory subdomain) (Figure 1).  Daringer also teaches the MESA can include c) an intracellular linker located between the transmembrane domain and the protease cleave site (i.e., an intracellular spacer) (Figure 1).  Daringer teaches the intracellular linker/spacer can be 0 (i.e. no spacer), 6, or between 0-6 amino acids in length (i.e., 1, 2, 3, 4 or 5 amino acids) (page 899, ¶1-2; Figure 6e).  Daringer teaches the protease cleavage site can be a TEV protease cleavage site (page 895, ¶1).   Daringer teaches the “ligand binding-induced receptor dimerization results in proteolytic trans-cleavage of the cleavage site by the protease, thereby releasing a transcription factor previously sequestered at the plasma membrane (page 893, ¶4; Figure 1).  Daringer teaches the transcription factor could be an engineered protein that uses a zinc finger or a TALE domain to regulate expression of either native or exogenously introduced genes (page 893 ¶4) or a tet transactivator (page 895, ¶1).   

Daringer does not teach the MESA protein with an RNA-binding domain fused to a transcriptional regulatory domain.

Mali1 teaches Cas9 is an RNA-guided endonuclease that can be engineered to activate gene transcription (page 833, ¶1).  Mali1 teaches a dCas9 protein (i.e., comprising an RNA-binding domain) fused to VP64 (i.e., a transcription regulatory subdomain) or a TALE fused to VP64 can activate transcription of a target sequence (Figure 1).  Mali1 teaches that TALE-VP64 and dCas9-VP64 induce expression to a similar degree (Figure 1d).  Mali1 teaches the dCas9 originates from S. pyogenes Cas9 (page 833, ¶2).  Mali1 teaches RNA-guided Cas9 genome engineering is an easy and efficient way for regulating genomes (page 837, ¶5). 

It would have been obvious to one skilled in the art to replace the Tet transactivator in the extracellular sensor of Daringer with the Cas9-VP64 fusion protein of Mali1 because it would have amounted to a simple substitution of one sequence-specific transcriptional activator with another to yield predictable results.  One would have a reasonable expectation of success that dCas9-VP64 could be used as the transcriptional regulator domain in Daringer’s extracellular sensor because Daringer teaches that TALEs could also be used, while Mali1 finds Cas9-VP64 and TALE-VP64 fusions are functionally equivalent.  One would have been motivated to replace the Tet transactivator of Daringer with dCas9-VP64 because Mali1 teaches Cas9-mediated genome engineering is easy and efficient.

Regarding claim 3, the specification does not define “an extracellular spacer”.  However, the specification describes “an extracellular linker” between the ligand binding domain and the transmembrane domain (Figure 1; [0061]-[0062]).  The specification indicates that the linker is non-structured and the length can vary and effect the functional of the extracellular sensor ([0074]).  Daringer teaches the MESA protein contains an “extracellular scaffold” (Figure 1).  Daringer teaches the extracellular scaffold can be of various lengths (Figure 2 legend; page 895, ¶3; page 899, ¶3).  Daringer teaches the extracellular scaffold is flexible (page 895, ¶3), indicating a lack of rigid structural features.  Thus, Daringer’s “extracellular scaffold” is interpreted to be equivalent to the claimed “extracellular spacer”.  

Regarding claim 6, the specification does not define “a transcription activator for a cognate targeted promoter”.  Therefore, a transcription activator for a cognate targeted promoter is interpreted as a transcriptional activator domain that is capable of increasing transcription from a targeted promoter.  Mali1 teaches dCas9-VP64 robustly activates transcription of reporter constructs when combined with sgRNA targeting sequences near the promoter (Fig. 1c, 1d and Supplementary Fig. 1c).  


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Daringer (Daringer et al., ACS Synthetic Biology (2014), 3: 892-902; of record) and Mali1 (Mali et al., Nature Biotechnology (2013), 31(9): 833-838, and Supplemental Material; of record) as applied to claims 1-3 and 5-6 above, and further in view of Mali2 (Mali et al., Nature Methods (2013), 10(10): 833-838).  This is a modified rejection as necessitated by the amendment to claim 1.

Regarding claims 6 and 7, the specification does not define “a transcription repressor for a cognate targeted promoter” or “a subdomain that modulates the chromatin state for a cognate targeted promoter.”  A transcription repressor and a modulator of the chromatin state for a cognate targeted promoter are interpreted as a domain that is capable of decreasing transcription or modulating the chromatin state, respectively, of a targeted promoter.  

The teachings of Daringer and Mali1 are recited and applied above as for claims 1-3 and 5-6.  Mali1 also teaches “We expect the use of additional effector domains such as repressors . . . and epigenetic modulators to further expand this sgRNA:Cas9 toolset.” (page 837, ¶4).  

Neither Daringer nor Mali1 teach a transcription repressor or a modulator of chromatin state.

However, Mali2 teaches virtually any protein can be recruited to any dsDNA target simply by fusing it to nuclease-null Cas9 (page 958, ¶2).  Mali2 teaches for transcriptional repression, dCas9 can be fused with KRAB (i.e. a transcription repressor for a cognate targeted promoter) (page 959, ¶2).  Mali2 teaches that dCas9 can also be fused to any of the major chromatin remodeling complexes including Swi-Snf, histone acetylases and deacetylases, methylases, demethylases, kinases and phosphatases and others to investigate the nature of epigenetic control (page 959, ¶3).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have substituted a dCas-KRAB or a dCas9 fused to a chromatin remodeler taught in Mali2 for the tet transactivator in the MESA taught in Daringer.  It would have amounted to a simple substitution of one transcriptional regulator for another by known means to yield predictable results.  Mali2 teaches that virtually any protein can be fused to dCas9 for recruitment to dsDNA.  Thus, one skilled in the art would have a reasonable expectation of success that dCas9-KRAB or dCas9-chromtin modulator would likewise be recruited to promoters in the DNA upon cleavage from the extracellular sensor.  One would have been motivated to do so in order to repress or alter chromatin at a precise location in the genome.  

Response to Arguments - 103
Applicants argue that the Examiner has not established a prima facie case of obviousness because the Examiner has not provided a motivation for why one skilled in the art would have combined the teachings of Daringer with Mali1 and/or Mali2.  Applicants argue there is no motivation to combine because Daringer does not mention proteins with RNA-binding domains and Mali1 and Mali2 do not mention Mesa (Remarks, pages 14-15).  These arguments have been fully considered but are not persuasive because the obviousness rejection is not based on a rationale of some teaching, suggestion or motivation in the prior art, but on the rationale of a simple substitution.  
MPEP 2143.I lists a “simple substitution of one known element for another to obtain predictable results” as an exemplary rationale to support the conclusion of obviousness.  For a simple substitution rationale, some teaching, suggestion or motivation is not needed to combine the knowledge in the art.  See MPEP 2143.I.B.  Instead, the simple substitution rationale requires (1) a finding that the prior art contained a product which differed from the claimed device by the substitution of some component with another component; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (emphasis added).  
In this case, as explained in the rejection above, Daringer provides the product which differs from the claimed produce by (e) the transcriptional regulatory domain.  The substituted components (i.e., Tet transactivator and dCas9-VP64) and their functions were both well-known in the art as shown by Daringer and Mali1.  The skilled artisan could have easily substituted one for the other through standard recombinant protein engineering techniques such as those illustrated in Daringer and Mali1.  Because Daringer teaches the TALE-based transactivators could work in place of the Tet transactivator, and Mali teaches TALE-VP64 and dCas9-VP64 are functionally equivalent, one skilled in the art would have predicted the substitution would be functional.  
Additionally, MPEP 2144.06.II teaches substituting equivalents for the same purpose is prima facie obvious.  In this case Daringer teaches the Tet transactivator and TALE-based transactivators are equivalent, while Mali1 teaches TALE-VP64 and dCas9-VP64 are functionally equivalent.  Take together then, the prior art recognized the functional equivalence of the Tet transactivator and dCas9-VP64.
Applicants’ arguments are also not persuasive because although some teaching, motivation or suggestion is not needed to support the obviousness rejection based on simple substitution, Mali1 provides the motivation to make the substitution.  Upon reading Mali1’s teaching that RNA-guided Cas9 genome engineering is an easy and efficient way for regulating genomes (page 837, ¶5), one skilled in the art would have been motivated to make the dCas9-VP64 substitution in place of the tet transactivator or TALE-VP64, as indicated in the rejection above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9732392 in view of Daringer (Daringer et al., ACS Synthetic Biology (2014), 3: 892-902; of record), Mali1 (Mali et al., Nature Biotechnology (2013), 31(9): 833-838, and Supplemental Material; of record) and Mali2 (Mali et al., Nature Methods (2013), 10(10): 833-838). The ’392 patent shares joint inventor Leonard with this application.
Patented claims 1 and 11 recite a “first exogenous sensor comprises: a) a first ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain.”  Dependent patented claims 4-7 and 13-15 recite the exogenous sensors further comprise an extracellular spacer, an intracellular spacer that is one, two, three, four, five, or six amino acids in length, and/or a functional domain that is a transcription factor.  Patented claims do not teach the functional domain comprising an RNA-binding subdomain fused to a transcription regulator subdomain and that the transcription regulator is a transcriptional activator, repressor or chromatin modifier.
The teachings of Daringer, Mali1 and Mali2 are recited above.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included an RNA-binding subdomain fused to either VP64, KRAB or a chromatin modifier as taught in Mali1 or Mali2 because it would have amounted to a simple substitution of one known transcriptional modulator for another by known means to yield predictable results.  One would have a reasonable expectation of success that dCas9-VP64 could be used as the transcription factor domain in the extracellular sensor of the patented claims because Daringer teaches that transcriptional activator TALEs could also be used, while Mali1 finds Cas9-VP64 and TALE-VP64 fusions are functionally equivalent.  One would have been motivated to do so because Mali1 teaches Cas9-mediated genome engineering is easy and efficient.  


Claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of copending Application No. 16496140 in view of Daringer (Daringer et al., ACS Synthetic Biology (2014), 3: 892-902; of record), Mali1 (Mali et al., Nature Biotechnology (2013), 31(9): 833-838, and Supplemental Material; of record) and Mali2 (Mali et al., Nature Methods (2013), 10(10): 833-838). The ’140 application shares joint inventor Leonard with this application.
Copending claim 11 encompasses an extracellular sensor comprising (a) a ligand binding domain, (b) a transmembrane domain, (c) a protease cleavage site, and (d) either (i) engineered protein comprising a DNA binding domain and a transcription activator domain or (ii) an engineered protein comprising a DNA binding domain and a transcription inhibitor domain.  Copending claim 12 encompasses a first exogenous extracellular sensor comprising: (a) a ligand binding domain, (b) a transmembrane domain, (c) a protease cleavage site, and (d) an engineered protein domain comprising a DNA binding domain and a transcription activator domain.  The copending claims do not teach the engineered protein comprising an RNA-binding subdomain fused to a transcription regulator subdomain and that the transcription regulator is a transcriptional activator, repressor or chromatin modifier.
The teachings of Daringer, Mali1 and Mali2 are recited above.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included an RNA-binding subdomain fused to either VP64, KRAB or a chromatin modifier as taught in Mali1 or Mali2 for the reasons recited above.  It also would have been obvious to include intracellular and extracellular spaces between the ligand binding domain and the transmembrane domain and/or between the transmembrane domain and the cleavage site because Daringer teaches the spacers can improve the function of the extracellular sensor depending on the ligand binding domain or protease cleavage site used.
This is a provisional nonstatutory double patenting rejection.


Claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16496141 in view of Daringer (Daringer et al., ACS Synthetic Biology (2014), 3: 892-902; of record), Mali1 (Mali et al., Nature Biotechnology (2013), 31(9): 833-838, and Supplemental Material; of record) and Mali2 (Mali et al., Nature Methods (2013), 10(10): 833-838).  The ’141 application shares joint inventors Leonard and Schwarz with this application.
Copending claims 1 and 11 encompass exogenous extracellular sensors comprising: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain comprising a transcription regulator.  Dependent claims 6-7 and 15-17 recite the exogenous extracellular sensors further comprise an extracellular spacer and/or an intracellular spacer that is one, two, three, four, five, or six amino acids in length.  Co-pending claims do not teach the functional domain comprising an RNA-binding subdomain fused to a transcription regulator subdomain and that the transcription regulator is a transcriptional activator, repressor or chromatin modifier.
The teachings of Daringer, Mali1 and Mali2 are recited above.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included an RNA-binding subdomain fused to either VP64, KRAB or a chromatin modifier as taught in Mali1 or Mali2 for the reasons recited above.  
This is a provisional nonstatutory double patenting rejection.


Response to Arguments – Double Patenting
Applicants argue that the claims are not obvious over the patented and pending claims above because Daringer, Mali1 and Mali2 do not compensate for deficiencies for the reason discussed for 103 (Remarks, page 15-16).  This argument has been fully considered but is not persuasive for the reasons provided in paragraph 28 above (Response to 103 Arguments).


Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant's amendment to claim 1 necessitated the new and modified ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                         
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637